Hood, J.,
(dissenting). I must respectfully dissent.
This Court reverses a trial court’s decision on a motion to suppress evidence only if that decision is clearly erroneous. People v Bandy, 105 Mich App 240, 244; 306 NW2d 465 (1981). I can find no clear error in this case.
At the suppression hearing, the booking officer testified that, even if defendant had been bondable, it was the precinct’s normal procedure to fingerprint misdemeanor arrestees and book and detain them for the two or three hours necessary for fingerprint identification to clear. Part of that booking procedure was an inventory search of the arrestee’s personal belongings.
The trial court found that,
"[T]he Detroit Police Department policy of requiring a person prior to making a bond under the interim *800bond statute being subjected to certain identification procedures and certain lein checks is in direct conflict with the interim bond statute and therefore, I suppress the evidence * * *.”
The parties do not dispute that the trooper arrested defendant for a misdemeanor which triggered application of the interim bond statute. That statute provided:
"Sec. 1. (1) When any person is arrested without a warrant for a misdemeanor, violation of a city, village, or township ordinance punishable by imprisonment for not more than 90 days or by a fine of not more that $100.00, or both, the officer making the arrest shall take, without unnecessary delay, the person arrested before the most convenient magistrate of the county in which the offense was committed to answer to the complaint made against him.
"(2) If no magistrate is available or immediate trial cannot be had, the person so arrested may recognize to the direct supervisor of the arresting officer or department or the sheriff or his deputy in charge of the county jail if the person so arrested is lodged in the county jail for his appearance by leaving with him:
"(a) A sum of money not to exceed $100.00, if the offense is punishable by imprisonment for not more than 90 days or by a fine, or both except as provided in subdivision (b).
"(b) A sum of money not to exceed $200.00, if the offense is a violation of sections 619, 625 or 626 of Act No. 300 of the Public Acts of 1949, as amended, being sections 257.619, 257.625 and 257.626 of the Compiled Laws of 1948, or an ordinance corresponding thereto.
"(3) If, in the opinion of the arresting officer or department, the arrested person is under the influence of liquor or narcotic drug, is wanted by police authorities to answer to another charge, or it is otherwise unsafe to release him, the arrested person shall be held until he is in a proper condition to be released, or until the next session of court.” MCL 780.581; MSA 28.872(1).
*801The people argue in this appeal that the police did not violate defendant’s statutory right to post interim bond for two reasons. First, defendant was not bondable because, pursuant to subsection (3) of the statute, it was not safe to release defendant while her identity was uncertain. Second, even if defendant was bondable, the interim bond statute implicitly authorized a detention period for ascertainment of an accused misdemeanant’s identification to allow the police a discovery period to determine whether the accused misdemeanant was wanted by authorities to answer to another charge. Under this second argument, the people claim that if this detention period is authorized by the interim bonding statute, then it is necessary to do an inventory search of the arrestee’s property incident to booking or incarceration for safety purposes.
I find that People v Dixon, 392 Mich 691; 222 NW2d 749 (1974), is dispositive. The inventory search of defendant’s purse cannot be defended unless the police could justifiably incarcerate defendant. Otherwise, defendant had an absolute right to immediate bail, "a right rooted in Const 1963, art 1, §§ 15 and 16, as well as the Eighth Amendment”. Dixon, p 700. I cannot find justification for incarceration under the statute based upon uncertain identity or the suspicion that defendant was concealing her identity. Nor can I find that an uncertain identification, without more, causes as accused misdemeanor offender to be unsafe within the meaning of subsection (3) of the interim bond statute. Therefore, I conclude that defendant was bondable.
The real issue here is whether a bondable accused misdeameanant subject to the interim bond statute may be booked and detained to allow the police to fingerprint that accused offender and *802"clear” those fingerprints before allowing the misdemeanant to post bond. I do not find authorization for such a procedure or detention in the interim bonding statute. In Dixon, p 703, the Court said the sense of the statute and its purpose was the avoidance of unnecessary incarceration of minor offenders. Certainly, a regularly enforced police procedure which incarcerates all bondable accused misdemeanants for two or three hours does not serve this purpose. Therefore, I cannot read the phrase "is wanted by police authorities to answer to another charge” so expansively as to include a booking and two or three hour incarceration to allow police the opportunity to discover whether the accused misdemeanant may be wanted to answer to another charge.
I note that effective March 29, 1984, the Legislature did give police officers the authority to detain a misdemeanant under these circumstances. MCL 780.581(3); MSA 27.872(1X3) was amended by 1983 PA 61 to provide:
"(3) If, in the opinion of the arresting officer or department, the arrested person is under the influence of intoxicating liquor or a controlled substance or a combination of intoxicating liquor and a controlled substance, is wanted by police authorities to answer to another charge, is unable to establish or demonstrate his or her identity, or it is otherwise unsafe to release him or her, the arrested person shall be held at the place specified in subsection (4) until he or she is in a proper condition to be released, or until the next session of court.” (Emphasis added.)
Generally, an amendment to a statute is construed, unless a different intent is manifest, as changing the meaning of the statute. Bonifas-Gorman Lumber Co v Unemployment Compensation Comm, 313 Mich 363, 369; 21 NW2d 163 (1946); *803Reinelt v Public School Employees’ Retirement Bd, 87 Mich App 769, 774; 276 NW2d 858 (1979), lv den 407 Mich 855 (1979). Moreover, statutory amendments are not to be given retroactive effect unless the Legislature clearly and unequivocally indicates otherwise. Chesapeake & Ohio R Co v Public Service Comm, 5 Mich App 492, 506; 147 NW2d 469 (1967).
I find nothing in the pre-amendment interim bond statute that indicates that the enacting Legislature intended the statute to authorize detention to allow the police to positively ascertain a misdemeanant’s identity. Furthermore, I find nothing in the language of the amendment that indicates the amendment should be held retroactive. The majority opinion does, in essence, cause the amendment to apply retroactively. I believe such to be beyond the purview of this Court.
I would affirm.